Case 2:19-cv-00159-HYJ-MV ECF No. 36-6, PageID.194 Filed 10/30/20 Page 1 of 4




                               EXHIBIT 6
(Plaintiff’s Response and Brief in Opposition of Defendants’ Motion for
                          Summary Judgment)
Case 2:19-cv-00159-HYJ-MV ECF No. 36-6, PageID.195 Filed 10/30/20 Page 2 of 4

  HILL V. WONCH, ET AL                                              DEPOSITION OF VICKIE LYNN LARA



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                WESTERN          DISTRICT OF MICHIGAN
                                         NORTHERN               DIVISION


       RICHARD J. HILL,
                                                                    US District Judge:
                    Plaintiff,                                      HON. JANET T. NEFF


       V
                                                                    US Magistrate Judge:
                                                                    HON. MAARTEN   VERMAAT
       JUSTIN WONCH, and
        TOWNSHIP OF FORSYTH,                                        Case No. 2:19-cv-159

                    Defendants.


                                                        /


                            DEPOSITION OF VICKIE LYNN LARA


              Taken by the Defendants on the 18th day of February, 2020,

              at 1440 Ridge Street, Marquette, Michigan, at 1:00 p.m.



        APPEARANCES:


           For the Plaintiff:              MR. PHILLIP B. TOUTANT (P72992)
                                           Numinen DeForge & Toutant PC
                                           105 Meeske Avenue
                                           Marquette, Michigan 49855
                                           (906) 226-2580

           For the Defendants:             MS. SUSAN DOUGLAS MacGREGOR (P41741}
                                           Kitch Drutchas Wagner Valitutti &
                                           Sherbrook PC
                                           1440 West Ridge Street, Suite C
                                           Marquette, Michigan 49855
                                           (906) 228-0001

        Also Present:                      Justin Wonch



        RECORDED BY:                       Pam Rankinen, CER 4532
                                           Certified Electronic Recorder
                                           Network Reporting Corporation
                                           Firm Registration Number 8151
                                           1-800-632-2720

                                                  Page 1




                                  S rATi:\v;3f COiSffr PLP09TCFIS

                                         800-632^2720
Case 2:19-cv-00159-HYJ-MV ECF No. 36-6, PageID.196 Filed 10/30/20 Page 3 of 4

  HILL V. WONCH, ET AL                                           DEPOSITION OF VICKIE LYNN LARA



    1   A   Yes.


    2                    MS. MacGREGOR:              Objection.

    3   Q   And with his arms; right?                  What was he doing?

    4
                         MS. MacGREGOR:              Object.      Let me state my objection

    5
            before you do a compound question.                     She didn't testify he

    6
            was attacking Jack with his knee or that there were flying

    7       elbows.     Go   ahead.


        Q   Did it look like an attack to you?

    9   A                                                                    He was    like
            To me it was like roughhousing (indicating).

   10       he hurt him.


   11   Q   Was it scary?

   12   A   To me, yes, it was.

   13   Q   Were you afraid for Jack?

   14   A   Yes, I was.      At that point, yes, I was because I didn't

   15
            think it was necessary for him to be put down the way he was

   16
            put down.    And I didn't like how he was being rough handled.

   17       I didn't


   18   Q   When you were saying roughhousing, you were swinging a fist.

   19
            How was Officer Wonch striking Jack with his arms?

   20   A   Like this (indicating).               He kept going like this with his

   21       fist and forearms.


   22   Q   So this is fist to elbow as a plane?

   23   A   Yes.   And then he kept striking him the --

   24   Q   And what part of Jack's body was he doing that to?

   25   A   In the whole middle of his back.




                                              Page 90




                                NetworkRe/vrf
                                  r4Ti:vv:3e CCXfif P£POR7€f*£

                                       800^632^2720
Case 2:19-cv-00159-HYJ-MV ECF No. 36-6, PageID.197 Filed 10/30/20 Page 4 of 4

  HILL V. WONCH, ET AL                                  DEPOSITION OF VICKIE LYNN LARA


    1   Q    So this right fist was being slammed into Mr. Hill's back?

    2   A
             Rib cage -- like towards the back, yes.
    3   Q    Okay.

    4                    MS.   MacGREGOR:      The fist was?

    5   Q    How many times did that occur?

    6                    MS. MacGREGOR:        Wait.                  His fist was
                                                        Objection.

    7
             going into the back?

                         THE   WITNESS:     Between    his fist and this

    9
             (indicating).

   10                    MS. MacGREGOR:        His forearm?

   11                    THE   WITNESS:     His forearm and like this.       He kept

   12
             going like this.

   13
                         MS. MacGREGOR:        Okay.    Thank you.    Mr. Toutant

   14
             tends to mischaracterize what you're saying.

   15                    MR. TOUTANT:       No; no; no.       That's not what I said.

   16                    MS.   MacGREGOR:      I think you were.

   17                    MR. TOUTANT:       No; no, I actually think I have that

   18
             right.

   19   Q   In terms of that motion that you were just describing, how

   20
            many times did that occur to the best of your knowledge?

   21
             Obviously, you know, I don't expect you to know because you

   22        were   scared.


   23   A   I would say about four or five times.

   24   Q    Four to five times?       Okay.

   25   A   From    what I saw.




                                          Page 91




                                NetworkRc7A>rt/f/<^»
                                —s
                                                          /
                                       coijffr P£P09r€as _/
                                      80iU32^2720
